CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Forum Funds and to the use of our report dated May 29, 2009 on the financial statements and financial highlights of Absolute Opportunities Fund and Absolute Strategies Fund, each a separate series of shares of beneficial interest in the Forum Funds.Such financial statements and financial highlights appear in the 2009 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. BRIGGS, BUNTING & DOUGHERTY, LLP Philadelphia, Pennsylvania July 29, 2009 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Forum Funds and to the use of our report dated May 22, 2009 on the financial statements and financial highlights of Merk Hard Currency Fund and Merk Asian Currency Fund, each a separate series of shares of beneficial interest in the Forum Funds.Such financial statements and financial highlights appear in the 2009 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. BRIGGS, BUNTING & DOUGHERTY, LLP Philadelphia, Pennsylvania July 29, 2009 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Forum Funds and to the use of our report dated May 22, 2009 on the financial statements and financial highlights of the Payson Total Return Fund, a series of shares of beneficial interest in the Forum Funds.Such financial statements and financial highlights appear in the 2009 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. BRIGGS, BUNTING & DOUGHERTY, LLP Philadelphia, Pennsylvania July 29, 2009 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Forum Funds and to the use of our report dated May 22, 2009 on the financial statements and financial highlights of Beck, Mack & Oliver Global Equity Fund (formerly known as Austin Global Equity Fund), a series of shares of beneficial interest in the Forum Funds.Such financial statements and financial highlights appear in the 2009 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. BRIGGS, BUNTING & DOUGHERTY, LLP Philadelphia, Pennsylvania
